       Case 1:19-cv-05375-PAE-SLC Document 53 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GALINA SIDANOV,

                                       Plaintiff,                       19 Civ. 5375 (PAE) (SLC)
                        -v-
                                                                                 ORDER
 MAGELLAN HEALTHCARE, INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On October 23, 2020, the Court issued an order addressing an email that the Court

received from plaintiff Galina Sidanov, Dkt. 52, and by separate order referred the case to Judge

Cave for pretrial supervision, Dkt. 51. The Court understands that Ms. Sidanov is proceeding

pro se but has not filed a notice of appearance or otherwise provided the Court with her address

and contact information. However, the Court ordered plaintiff to provide defense counsel with

her contract information by July 10, 2020. Dkt. 50.

       Defense counsel is directed to file with the Court plaintiff’s contact information. Defense

counsel is further directed to serve upon plaintiff a copy of the Court’s orders at dockets 51 and

52 and this order and to file forthwith an affidavit confirming such service.


       SO ORDERED.

                                                               PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: October 26, 2020
       New York, New York
